Citation Nr: 0714768	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for leukemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from June1965 to September 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).


FINDING OF FACT

A preponderance of the evidence of record demonstrates that 
the veteran was not exposed to ionizing radiation during 
service, and that his leukemia is unrelated to any incident 
of service.


CONCLUSION OF LAW

Service connection for leukemia is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a),(d), 3.311 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for leukemia.  He 
essentially contends that such condition is the product of 
exposure to ionizing radiation while serving on Johnston 
Island from 1967-68.  The veteran argues that because 
atmospheric nuclear testing took place on the island several 
years earlier, his service there exposed him to residual 
radiation.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in November 2003 and January 2004 which 
were specifically intended to address the requirements of the 
VCAA.  The November 2003 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service which 
caused injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the January 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records, and 
records from other federal agencies such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a federal department or 
agency" including records from "state or local governments, 
private medical care providers, current or former employers, 
and other non-federal governmental sources."  This letter 
also notified the veteran that VA would assist him 
"by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The January 2004 letter notified the veteran that he 
"must give us enough information about your records so that 
we can request them from the person or agency that has them . 
. . [i]t's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency" (emphasis in original).  More 
specifically, the November 2003 letter instructed the veteran 
to: 

[s]end us medical evidence showing the current diagnosis 
or your disease caused by exposure to radiation.  We 
need to know the specific cell type and stage of the 
cancer.  You should provide a medical report of the 
first diagnosis of disease.  If you cannot, tell us the 
date that the disease was first diagnosed or treated and 
the names and addresses of physicians who have made any 
subsequent diagnosis and/or provided treatment for the 
disease.  Send us complete clinical records, not 
summaries, of all medical care received for this 
radiation disability during and after service.

With respect to VA medical records, the November 2003 letter 
advised the veteran that if "you have received treatment at 
a [VA] facility or treatment authorized by [VA], please 
furnish the dates and places of treatment . . . [w]e will 
then obtain the necessary reports of such treatment."  Even 
more importantly, the January 2004 letter instructed the 
veteran to complete and return an attached "Radiation Risk 
Activity Questionnaire" detailing the circumstances of his 
exposure to ionizing radiation in service and related medical 
treatment.  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The radiation questionnaire attached to the January 2004 
letter invited the veteran to provide long form answers to 
various questions regarding the circumstances of his alleged 
exposure to ionizing radiation, his pertinent medical 
treatment, and any post-service exposure to carcinogens.  
The questions contained in the radiation questionnaire comply 
with the requirements of 38 C.F.R. § 3.159 (b) in that they 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1) and (2), veteran status and 
existence of disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot by the Board's denial of service 
connection herein.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  The veteran's claim is 
being denied based on element (3), the relationship between 
leukemia and his military service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element.  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, extensive VA and private treatment records, 
correspondence from the National Personnel Records Center 
(NPRC) and the United States Air Force Radiation Protection 
Division, various Internet articles submitted by the veteran, 
and a letter from the veteran's private physician, L.E., M.D, 
dated in July 2004.  

Although the thrust of the veteran's argument is that alleged 
radiation exposure in service led to the development of 
leukemia, his representative has also suggested that VA 
obtain a medical opinion as to whether an October 1967 
laboratory test which revealed "abnormal lymphocytes," was 
a "precursor to leukemia."  See Appellant's Brief, at 2.  
After reviewing the record, however, the Board believes that 
a remand for such opinion is unnecessary.  

While the veteran did in fact have a blood test in October 
1967, early in his lengthy period of service, which revealed 
"some abnormal appearing lymphocytes," there is no 
indication in the medical record either at that time or since 
that such is suggestive of leukemia or any other type of 
cancer.  Rather, the contemporaneous service medical records 
suggest that "some abnormal appearing lymphocytes" was an 
incidental finding secondary to common cold-type symptoms 
(evidently the test was conducted to rule out mononucleosis).  
Follow-up testing was negative, as is the remainder of the 
veteran's service medical records.  Indeed, there is not a 
scintilla of competent medical evidence in the record to 
suggest that this finding was somehow related to the 
veteran's development of leukemia many years later.
As will be discussed below, the veteran's leukemia did not 
become manifest until well over a decade following service, 
and more than a quarter century following the blood test 
referenced by the representative.  

The representative's request appears to be based on an 
utterly unsupported medical theory proffered by him alone.  
It is now well established that lay persons without medical 
training, such as the representative, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].   

Although the Board is aware of VA's obligation to assist 
veterans in the development of their claims, it is also aware 
of limited medical resources available to VA, particularly in 
this time of war.  The Board declines to waste such 
resources.  If the veteran and his representative believed 
there was any merit to this theory, it was incumbent upon 
them to submit some medical evidence in support thereof.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].     

The Court has held that VA's statutory duty to assist is not 
a license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Given the complete lack of any competent medical evidence 
suggesting that the veteran's 1967 blood test results are in 
any way related to his development of leukemia decades later, 
the Board does not believe that remand of the case for 
additional development is in order.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
leukemia, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in "radiation-exposed" veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is in turn defined to mean onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan or Nagasaki, Japan 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii) (2006).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) include leukemia (other 
than chronic lymphocytic leukemia).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and includes all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia.  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2006).

Analysis

The veteran contends that he was exposed to ionizing 
radiation while serving on Johnston Island in 1967-68, and 
that such exposure led him to develop leukemia.  In analyzing 
these contentions, the Board will address in turn the three 
methods, discussed in detail above, through which service 
connection based upon radiation exposure may be granted 
(i.e., under § 3.309(d), § 3.311, or via Combee).

Presumptive service connection - radiation exposure

As explained above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the veteran must have a disease listed in 38 C.F.R. 
§ 3.309(d)(2), and have been a radiation-exposed veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309 (d)(3) 
(2006).  

In the instant case, the medical record includes multiple 
diagnoses of chronic granulocytic leukemia.  This condition, 
as with all leukemias except chronic lymphocytic leukemia, is 
among those listed in 38 C.F.R. § 3.309(d)(2) (2006).

The record does not, however, demonstrate that the veteran 
was a radiation-exposed veteran who participated in a 
radiation-risk activity.  The veteran contends that he served 
as an Air Force Security Policeman on Johnston Island from 
March 1967 to April 1968.  Service personnel records confirm 
his presence there at that time.  

The veteran's mere presence at Johnston Island from 1967 to 
1968, however, does not render him a "radiation exposed 
veteran" as that term is defined in 38 C.F.R. 
§ 3.309(d)(3)(iv).  That regulation requires presence at a 
nuclear test site either during the "operational period" or 
within six months thereafter.  While atmospheric nuclear 
testing did take place on Johnston Island, the last such test 
took place in 1962 as part of Operation DOMINIC I, the 
operational period for which was from April 25, 1962 to 
December 31, 1962.  See 38 C.F.R. § 3.309(d)(3)(v)(R) (2006).  
The veteran did not arrive on Johnston Island until over four 
years later, several years after the end of the six month 
period after the operational period.  

Because the veteran did not serve on Johnston Island within 
six months of the DOMINIC I operational period, but rather 
years thereafter, he did not participate in a radiation-risk 
activity as that term is defined by the regulations.  
The presumptive provisions of 38 C.F.R. § 3.309(d) 
accordingly do not avail him.

Because the presumptive service connection provisions are not 
applicable to this case, the Board will next examine the 
claim under 38 C.F.R. § 3.311, which provides for special 
development in cases involving radiogenic diseases.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  However, absent competent 
evidence that the veteran was exposed to radiation, VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 
200, 204-205 (1998).

As noted above, the veteran has been diagnosed with chronic 
granulocytic leukemia.  Such is a radiogenic disease listed 
in § 3.311 (b)(2).  However, before additional development 
under § 3.111 need be accomplished, competent evidence that 
the veteran was exposed to ionizing radiation must be 
present.  See Wandel, 11 Vet. App. at 205.  

Considerable development has been undertaken in this case to 
ascertain whether the veteran was exposed to ionizing 
radiation in service.  Such efforts, however, have not 
yielded any evidence showing that the veteran was in fact 
exposed to radiation.  The United States Air Force Radiation 
Protection Division (RPD) indicated in March 2004 that they 
had queried the USAF Master Radiation Exposure Registry 
(MRER), and that their search had failed to produce any 
records of external or internal exposure for the veteran.  
RPD noted that the MRER is the single repository for 
occupational radiation exposure for all Air Force personnel 
from 1947 to the present.  

RPD further noted that in isolated cases, there was a chance 
that "early records, especially DD Form[s] 1141 [record of 
in-service radiation exposure], were maintained in the 
military medical record or by the local unit, and were not 
forwarded for inclusion in the central repository."  The RO 
investigated this possibility and requested the veteran's 
service personnel records and any available DD Forms 1141 for 
the veteran from the NPRC.  The NPRC responded that no 
DD Form 1141 was available for the veteran.  His service 
personnel records, as well as his service medical records, 
are likewise negative for any history of radiation exposure 
or radiation-induced illness.  The RO also contacted the 
veteran's former unit at Ellsworth Air Force Base in attempt 
to secure any records relating to his alleged radiation 
exposure.  That facility indicated that it too had no record 
of exposure for the veteran.

The only evidence tending to support the veteran's claim that 
he was exposed to radiation in service are his own 
statements.    His service medical and personnel records are 
pertinently negative.  While the Board can certainly 
understand the veteran's belief that he was exposed to 
radiation given his duty on Johnston Island several years 
after atomic testing there, the service department records 
fail to show that the veteran was in fact exposed to 
radiation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant]; Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].  

The Board has also considered the Internet articles submitted 
by the veteran.  These articles essentially contain a history 
of nuclear testing on Johnston Island and note that two 
missiles exploded directly over the runway there.  The 
articles further note that the U.S. government has been 
engaged in efforts to remove radioactive contaminants from 
the island.  These articles merely chronicle a history which 
is well known, namely that Johnston Island was the site of 
nuclear testing in the 1950s and early 1960s and that such 
may have resulted in radioactive contamination.  Indeed, this 
history is acknowledged in 38 C.F.R. § 3.309(d).  

The Internet articles do not, however, establish that the 
veteran was in fact exposed to radioactive contamination 
while serving on Johnston Island years after the testing was 
completed.  As a result, they are of little probative value.  
The Court has held that medical treatise evidence which is 
general or inconclusive in nature cannot support a claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
[evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service is insufficient to establish service 
connection]. As explained above, the Board places greater 
weight of probative value on the contemporaneous service 
department records, which fail to show any radiation exposure 
either during the veteran's service on Johnston Island or at 
any other time during his military service.  

Because the probative evidence of record does not establish 
the veteran's in-service exposure to ionizing radiation, the 
special development provisions of 38 C.F.R. § 3.111 are not 
for application in this case.  Accordingly, the Board will 
proceed to consider the claim on the basis of direct service 
connection. 

(iii) Direct service connection - Combee

The United States Court of Appeals for the Federal Circuit in 
Combee determined that the regulations governing presumptive 
service connection for radiation exposure do not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee, 34 F.3d at 1043-1044; 
see also 38 C.F.R. 
§ 3.303 (d) (2006).  Accordingly, the Board will proceed to 
evaluate the veteran's claim under the regulations governing 
direct service connection.

As discussed in greater detail above, in order to establish 
service connection there must be (1) a current disability; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between (1) and (2).  
See Hickson, supra.  

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.

With respect to in-service disease, the medical records are 
completely negative for diagnosis or treatment of leukemia 
during service or within the one year presumptive period in 
38 C.F.R. § 3.309(a).  The initial diagnosis and treatment of 
the disease began well over a decade following the veteran's 
separation from military service.  

As was discussed in some detail in the "duty to assist" 
section above, the veteran's representative has pointed to a 
laboratory finding in 1967 which he suggests represents the 
onset of leukemia, or at least some precursor state.  
However, there is nothing in the record which suggests that 
this is the case, and the representative is not competent to 
proffer a medical theory.  See Espiritu, supra.  The veteran 
and his representative have been accorded ample opportunity 
to furnish competent medical evidence which is supportive of 
this theory; they have not done so.

With respect to injury, the only injury alleged to have 
occurred is exposure to ionizing radiation.  As was explained 
above, the weight of the probative evidence of record does 
not indicate that the veteran was exposed to ionizing 
radiation in service.    

Element (2) has therefore not been satisfied, and the 
veteran's claim fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the final Hickson element, medical nexus.  In this case, the 
only competent medical evidence of record addressing medical 
nexus is a July 2004 statement from the veteran's private 
physician, Dr. L.E.  Dr. L.E. noted that "the fact that 
there is no evidence of leukemia in [the veteran's] service 
record would by no means indicate that radiation exposure was 
not the cause of his illness, since leukemia can occur many 
years after the initial exposure."  

The Board has no reason to doubt Dr. L.E.'s conclusion that 
radiation exposure can cause leukemia.  The presumptive 
provisions of 38 C.F.R. § 3.309(d) acknowledge as much.  For 
this physician's opinion to be helpful to the veteran, 
radiation exposure would need to be shown.  As explained, 
above, however, such has not been.  Dr. L.E. himself 
acknowledged he was unable to comment on the veteran's actual 
exposure to radiation in service.    



Conclusion

The Board has considered the veteran's claim under all three 
bases for service-connection for radiation exposure.  For the 
reasons explained above, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for leukemia.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for leukemia is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


